PER CURIAM.

Attorney medical incapacity proceeding; attorney’s license suspended.

The Board of Attorneys Professional Responsibility (Board) petitioned for the suspension of Attorney Ding-man’s license to practice law in Wisconsin on the ground of medical incapacity. The petition was accompanied by a stipulation entered into by the Board and Attorney *370Dingman in which Attorney Dingman admitted that he has been under treatment by physicians and has been hospitalized for a serious and continuing medical disability, that such treatment may continue for an indefinite period, that he is not at present practicing law, and that because of the continuing medical disability he believes he is not physically capable of engaging in the active practice of law and that his practice of law v/ould likely constitute a danger to the interests of his clients and to the public. Attorney Dingman was admitted to practice law in Wisconsin in 1978, and has practiced in Cumberland until 1983, at which time he discontinued his practice of law.
The record contains medical reports establishing Attorney Dingman’s medical incapacity, and his condition was testified to by a close personal friend and by a former client. Following a hearing, the referee, the Hon. Rodney Lee Young-, reserve judge, found that Attorney Dingman is not physically capable of engaging in the active practice of law and that he suffers from a medical incapacity which has been a substantial factor in causing a danger to the interests of his clients and to the public. The referee recommended that Attorney Dingman’s license to practice law be suspended indefinitely by reason of his medical incapacity, that he be ordered to pay the costs incurred in this proceeding, and that the medical reports in the record be sealed and not disclosed except by court order.
We agree with the referee’s findings, conclusions and recommendation.
It Is Ordered that the license of William T. Dingman to practice law in Wisconsin is suspended, effective the date of this order, until further order of the court.
It Is Further Ordered that William T. Dingman pay to the Board of Attorneys Professional Responsibility *371within 60 days of the date of this order the costs of this proceeding in the amount of $759.16.
It Is Further Ordered that the medical reports pertaining to William T. Dingman are confidential and may not be released except by order of the court.